
	
		II
		112th CONGRESS
		1st Session
		S. 1530
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mr. Johanns (for
			 himself, Mr. Barrasso,
			 Ms. Collins, Mr. Inhofe, Ms.
			 Snowe, Mr. Paul,
			 Mr. Johnson of Wisconsin,
			 Mr. Grassley, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To amend chapter 8 of title 5, United States Code, to
		  provide for congressional review of agency guidance documents.
	
	
		1.Short titleThis Act may be cited as the
			 Closing Regulatory Loopholes Act of
			 2011.
		2.Congressional
			 review of agency guidance documents
			(a)DefinitionsChapter
			 8 of title 5, United States Code, is amended by striking section 804 and
			 inserting the following:
				
					804.DefinitionsIn this chapter—
						(1)the term
				Federal agency means any agency as that term is defined under
				section 551(1);
						(2)the term
				guidance document means an agency statement of general
				applicability and future effect, other than a regulatory action, that sets
				forth a policy on a statutory, regulatory or technical issue or an
				interpretation of a statutory or regulatory issue;
						(3)the term
				major guidance document means any guidance document that the
				Administrator of the Office of Information and Regulatory Affairs of the Office
				of Management and Budget finds has resulted in or is likely to result
				in—
							(A)an annual effect
				on the economy of $100,000,000 or more;
							(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, or
				local government agencies, or geographic regions; or
							(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets;
							(4)the term
				major rule means—
							(A)any rule that the
				Administrator of the Office of Information and Regulatory Affairs of the Office
				of Management and Budget finds has resulted in or is likely to result
				in—
								(i)an annual effect
				on the economy of $100,000,000 or more;
								(ii)a major increase
				in costs or prices for consumers, individual industries, Federal, State, or
				local government agencies, or geographic regions; or
								(iii)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; and
								(B)does not include
				any rule promulgated under the Telecommunications Act of 1996 and the
				amendments made by that Act;
							(5)the term
				regulatory action means any substantive action by an agency
				(normally published in the Federal Register) that promulgates or is expected to
				lead to the promulgation of a final regulation, including notices of inquiry,
				advance notices of proposed rulemaking, and notices of proposed rulemaking;
				and
						(6)the term
				rule has the meaning given such term in section 551, except that
				such term does not include—
							(A)any rule of
				particular applicability, including a rule that approves or prescribes for the
				future rates, wages, prices, services, or allowances therefor, corporate or
				financial structures, reorganizations, mergers, or acquisitions thereof, or
				accounting practices or disclosures bearing on any of the foregoing;
							(B)any rule relating
				to agency management or personnel; or
							(C)any rule of
				agency organization, procedure, or practice that does not substantially affect
				the rights or obligations of non-agency
				parties.
							.
			(b)Application to
			 guidance documentsChapter 8 of title 5, United States Code, is
			 amended—
				(1)in section
			 801—
					(A)in subsection
			 (a)(1)—
						(i)in
			 subparagraph (A)—
							(I)by inserting
			 or guidance document after rule each place that
			 term appears; and
							(II)by inserting or major guidance
			 document after major rule;
							(ii)by striking subparagraph (B) and inserting
			 the following:
							
								(B)On the date of
				the submission of the report under subparagraph (A), the Federal agency
				promulgating the rule or guidance document shall submit to the Comptroller
				General and make available to each House of Congress—
									(i)in the case of a
				rule—
										(I)a complete copy
				of the cost-benefit analysis of the rule, if any;
										(II)the agency's
				actions relevant to sections 603, 604, 605, 607, and 609;
										(III)the agency's
				actions relevant to sections 202, 203, 204, and 205 of the Unfunded Mandates
				Reform Act of 1995;
										(ii)in the case of a
				guidance document, any relevant agency actions; and
									(iii)any other
				relevant information or requirements under any other Act and any relevant
				Executive orders.
									;
				and
						(iii)in subparagraph
			 (C), by inserting or guidance document after
			 rule;
						(B)in subsection (a)
			 (2), (3), (4), and (5)—
						(i)by
			 inserting or guidance document after rule each
			 place that term appears; and
						(ii)by inserting or major guidance
			 document after major rule each place that term appears;
			 and
						(C)in subsections (b) through (g)—
						(i)by
			 inserting or guidance document after rule each
			 place that term appears; and
						(ii)by inserting or major guidance
			 document after major rule; and
						(2)in section
			 802—
					(A)in subsection (a)
			 by inserting or in the case of a guidance document That Congress
			 disapproves the guidance document submitted by the __ relating to __, and such
			 guidance document shall have no force or effect. (The blank spaces
			 being appropriately filled in) before the period;
					(B)in subsection
			 (b)(2)(B), by inserting or guidance document after
			 rule; and
					(C)in subsection (e), by inserting or
			 guidance document after rule;
					(3)in section
			 803(a)—
					(A)by inserting
			 or guidance document after rule; and
					(B)by inserting or guidance
			 document's after rule's;
					(4)in section 807,
			 by inserting or guidance documents after
			 rules;
				(5)in section 808—
					(A)by striking the
			 section heading and inserting the following:
						
							808.Effective date
				of certain rules or guidance
				documents
							;
				
					and(B)by inserting or guidance
			 document after rule each place that term appears;
			 and
					(6)in the table of sections by striking the
			 item relating to section 808 and inserting the following:
					
						
							§808. Effective date of certain rules or guidance
				documents.
						
						.
				
